Citation Nr: 0328576	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine, including the cervical, thoracic, and lumbar regions.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972 and is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded this case 
back to the RO in May 1996 and August 1999, and the case has 
since been returned to the Board.

The veteran's appeal also initially included the issues of 
entitlement to service connection for sexual dysfunction, 
residuals of a shell fragment wound of the right foot, and 
post-traumatic stress disorder (PTSD).  In a May 1998 
statement, however, the veteran withdrew his claims for 
service connection for sexual dysfunction and residuals of a 
shell fragment wound of the right foot.  Moreover, in an 
August 1999 decision, the Board denied entitlement to service 
connection for PTSD.

In a May 2003 submission, the veteran indicated that he was 
seeking an additional RO hearing.  In a July 2003 submission, 
however, his representative indicated that a hearing was no 
longer sought.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current arthritis of the spine was not 
present in service or manifested within one year thereafter, 
and has not been shown to be etiologically related to 
service.

3.  The veteran's current headaches were not present in 
service and have not been shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Arthritis of the spine, including the cervical, thoracic, 
and lumbar regions, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

As an initial matter, the Board observes that substantial 
revisions have recently been made to the laws and regulations 
concerning VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that the RO has not, to date, made efforts 
to obtain.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a March 2003 
Supplemental Statement of the Case  See 38 U.S.C.A. § 5103.  
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period in 
regard to VA's duty to notify, contained in 38 C.F.R. § 
3.159(b)(1), as inconsistent with 38 U.S.C.A.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response under 38 U.S.C.A.§ 5103(b)(1).  

In this regard, the Board notes that the 30-day period was 
mentioned in a July 2003 VA letter concerning the need for 
additional evidence.  The veteran, however, notified the RO 
in an August 2003 submission that he had "nothing more to 
submit."  Given this, the Board finds that there is no basis 
for a remand or stay based on the requirement to notify the 
veteran of the one-year period under 38 U.S.C.A.§ 5103(b)(1), 
as there is no reasonable possibility that such action will 
result in additional evidence.  Accordingly, a Board decision 
at the present time is appropriate and warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As the veteran is a recipient of the Combat Infantryman 
Badge, the Board observes that 38 U.S.C.A. § 1154(b) provides 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  See 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) 
does not, in and of itself, establish service connection for 
a combat veteran.  Rather, this section relaxes the 
evidentiary requirements for determining what happened in 
service.  Medical evidence is still necessary to connect a 
currently diagnosed disorder with service, as this involves a 
medical determination.  See Caluza v. Brown, 7 Vet. App. at 
498, 507 (1995). 


III.  Arthritis of the spine

During service, in March 1971, the veteran was treated for 
complaints of back pain following a vehicular accident in the 
summer of 1969.  X-rays were negative, and the impression was 
chronic lumbar strain.  The veteran reported a history of 
recurrent back pain in the medical history report 
accompanying the report of his January 1972 separation 
examination, but the examination itself was negative for any 
findings concerning the spine.

The veteran was first treated for a history of back problems, 
following a 20-year old car accident, in December 1986 at a 
state penitentiary hospital.  An assessment of muscle strain 
was rendered.  VA x-rays from June 1992 revealed mild 
anterior wedging at L1, lumbar disc space narrowing, anterior 
compression at C5 and C6, and marginal hypertrophic spurring 
at C5 and C6 that was suggestive of degenerative disease.  A 
June 1993 VA spine examination revealed cervical symptoms 
consistent with degenerative changes, but the examiner noted 
that it was "unclear" whether this was related to an in-
service injury and that there was no way of "supporting" or 
"refuting" such a relationship.  The veteran's low back 
pain was noted to be consistent with a chronic strain.

Following the Board's August 1999 remand, the veteran's 
claims file was reviewed by a VA examiner in February 2003.  
This examiner noted that the veteran's x-rays from service 
were normal and that he did not complain about spinal 
problems following a reported assault in 1971.  Rather, 
degenerative changes of the lumbar and cervical spine were 
first shown by x-rays in 1992.  Consequently, the examiner 
determined that "it is at least as likely as not, that the 
degenerative changes of the cervical and lumbosacral spine 
diagnosed in June 1992 is not related to [the veteran's] in-
service trauma" on account of his normal separation 
examination. 

In this case, the Board is aware of the veteran's contention 
that his current arthritis of the spine was incurred as 
secondary to an in-service injury.  During his May 1998 VA 
hearing, he indicated that he was assaulted in Saigon during 
service.  The provisions of 38 U.S.C.A. § 1154(b) are not 
applicable as the assault recounted by the veteran was not 
incurred during participation in combat with the enemy during 
service.

There remains, however, the question of whether current 
arthritis of the spine is etiologically related to the noted 
in-service injury.  The June 1993 VA spine examination report 
indicates that such a relationship is "unclear," and the 
examiner who reviewed the veteran's claims file in February 
2003 strongly discounted the possibility of such a 
relationship, with the veteran's normal separation 
examination and the length of time between separation and the 
onset of arthritis cited as a rationale.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in denying a service 
connection claim).  

As such, the claims file is devoid of any competent medical 
evidence establishing a causal link between current arthritis 
of the spine and an in-service injury.  Indeed, the only 
evidence of record supporting the veteran's claim is his own 
lay opinion.  He has not, however, been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation, which is still 
required in this case even in view of the provisions of 
38 U.S.C.A. § 1154(b).  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
spine, including the cervical, thoracic, and lumbar regions, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Headaches

During service, the veteran was treated for a left occipital 
hematoma and a laceration of the right eyebrow following an 
assault in August 1971.  A neurological evaluation revealed 
no findings.  A subsequent record indicates that the veteran 
reported "headaches at first but none now."  The veteran 
denied a history of headaches in the medical history report 
accompanying his January 1972 separation examination report.

Subsequent to service, the veteran was first treated for 
headaches with flu symptoms at a state penitentiary hospital 
in April 1980 and was subsequently seen for headaches on an 
intermittent basis in subsequent years.  The report of a 
September 1998 VA examination reflects that the veteran's 
headaches were most likely migraine headaches, but no 
commentary was provided as to the etiology of this disorder.

Following the Board's August 1999 remand, the veteran's 
claims file was reviewed by a VA neurological examiner in 
February 2003.  The examiner noted that there was evidence of 
persistent headaches following the veteran's in-service 
injury, but there was no evidence of headaches or continuity 
of symptoms at separation from service.  Consequently, the 
examiner determined that "there was no evidence of headaches 
present to a compensable degree related to the patient's 
service," and the veteran's headaches were "most likely not 
service-connected, as there is no verifiable evidence to 
support this claim."  

The Board is aware of the veteran's contention that his 
current headaches were incurred as secondary to an in-service 
injury.  During his May 1998 VA hearing, he indicated that he 
was assaulted in Saigon during service and that this injury, 
which also allegedly caused his spine problems, resulted in 
headaches.  As noted above, this testimony .  Once again, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable as the 
assault recounted by the veteran was not incurred during 
participation in combat with the enemy during service.
.

There remains, however, the question of whether current 
headaches are etiologically related to the noted in-service 
injury.  The February 2003 VA neurological examiner found no 
"verifiable evidence" relating current headaches to 
service.  This opinion was based on a comprehensive claims 
file review and has not been contradicted by an opinion from 
any of the veteran's other treatment providers.

As such, the claims file is devoid of any competent medical 
evidence establishing a causal link between current headaches 
and an in-service injury.  Indeed, the only evidence of 
record supporting the veteran's claim is his own lay opinion.  
Again, however, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for headaches, and 
this claim must be denied.  Again, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for arthritis 
of the spine, including the cervical, thoracic, and lumbar 
regions, is denied.

The claim of entitlement to service connection for headaches 
is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



